MR. CHIEF JUSTICE ADAIR,
specially concurring:
Personally, I adhere to the views expressed in my dissenting opinion in the recent case of State v. Holt et al., Mont., 194 Pac. (2d) 651, at pages 667-677, but am bound by and subscribe to the doctrine of stare decisis and the pronouncement of the majority of this court in the Holt case, supra, which since such pronouncement has become and is the law of this state governing the case now before us, for which reasons alone I concur.
MR. JUSTICE ANGSTMAN:
I concur in the opinion of Mr. Justice Gibson solely on the ground of stare decisis.
My views on the question are set forth in my dissenting opinion in the Holt case.